BETTS, District Judge.
This schooner was captured as prize by the United States gunboat Cayuga, on the 25th of March, 1862, in the Gulf of Mexico, and was sent for adjudication to this port, where she was libelled on the 6th of June last. The attachment was duly served and notice given by the marshal, according to law, on the 24th of June last. The facts established by the preparatory proofs and the papers found on board of the vessel are, that the vessel was registered at Mobile, March 17, 1802, under the oath of a resident in the Confederate States, as the property of him and an association of owners there resident. Shipping articles were filed at the custom-house in Mobile, on the 19th of March, between the master and crew of the vessel, for a voyage from the port of Mobile to a place not named, but left blank in the articles; but the manifest of the cargo, dated the same day. was from Mobile to Havana. The master was put in charge of the vessel about the 15th of March, to run her from Mobile to Havana. Her cargo was cotton and turpentine, shipped and owned at Mobile by the owners of the vessel. She left Mobile under the Confederate flag, and was captured, on the 28th of March, about two hundred miles out of the port, and was taken by the captors to Ship Island, where the vessel was appropriated to the military use of the United States, by order of General Butler, then in command of the United States forces at that place, and the cargo was transmitted to, and delivered at, this port.
Upon these facts, it is clear that the vessel and cargo were at the time of capture enemy property, and that the vessel was under the enemy flag, and had broken the blockade of Mobile in entering upon her voyage. Judgment of condemnation and forfeiture accordingly is rendered.